Citation Nr: 0203593	
Decision Date: 04/19/02    Archive Date: 04/26/02

DOCKET NO.  00-02 101	)	DATE
	)
	)
                       
On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Jackson, Mississippi


THE ISSUE

Entitlement to an increase in a 10 percent rating for a 
psychophysiologic musculoskeletal reaction.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

G. Zills, Associate Counsel





INTRODUCTION

The veteran served on active duty from August 1967 to March 
1970.

This case comes before the Board of Veterans' Appeals (Board) 
from a June 1999 RO rating decision which denied an increase 
in a 10 percent rating for the veteran's service-connected 
psychophysiologic musculoskeletal reaction.  The veteran 
requested a hearing before the Board but withdrew his request 
in August 2001. 


FINDINGS OF FACT

The veteran's psychophysiologic musculoskeletal reaction is 
manifested by occupational and social impairment due to mild 
or transient symptoms which decrease work efficiency and 
ability to perform occupational tasks only during periods of 
significant stress


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for a 
psychophysiologic musculoskeletal reaction have not been met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.130, Diagnostic 
Code 9421 (2001). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran served on active duty in the Air Force from 
August 1967 to March 1970.  His service medical records show 
he had a number of physical complaints without organic basis, 
and assessments included psychophysiologic back pain.  

In February 1977, the RO granted service connection and a 0 
percent rating for a psychiatric condition classified as 
psychophysiologic back pain.  This condition was later 
classified as a psychophysiologic musculoskeletal reaction.  
The rating for this service-connected psychiatric condition 
was increased to 10 percent by an April 1981 Board decision, 
decreased to 0 percent by a November 1981 RO decision, and 
increased to its current 10 percent level by a September 1991 
RO decision.

The veteran has an organic back condition which is non-
service-connected; multiple RO and Board decisions have 
denied claims (or applications to reopen a claim) for service 
connection for an organic back disorder including 
postoperative residuals of a herniated disc of the lumbar 
spine.  Historical record show that in 1979 the veteran 
suffered a herniated disc at L4-L5 while lifting a heavy 
object; later that year he had surgery to repair the disc; 
and he has had chronic organic low back problems since then.  
He reportedly last worked in 1979 when he suffered the low 
back injury (he previously worked as a security guard and 
school bus driver), and soon thereafter he was awarded Social 
Security Administration disability benefits for the low back 
condition.  Medical records since then show, not only a 
chronic organic low back condition, but also other physical 
ailments (cervical spine disorder, cardiovascular disease, 
etc.).  In August 1997, the RO granted the veteran a 
permanent and total disability rating for non-service-
connected pension purposes (his primary disability was the 
non-service-connected organic low back disorder). 

VA outpatient treatment records submitted from March 1999 to 
May 1999 show the veteran was evaluated on different 
occasions for physical complaints.  He indicated that he was 
married with three children, and had been disabled since 1979 
due to back problems.  His wife was employed outside of the 
home.  He walked slowly and displayed an anxious and sad 
affect.  He had an anxious mood, and made frequent complaints 
about his physical conditions; however, there was little 
evidence of physical distress or discomfort during his three 
visits.  His speech was low and he mumbled, and he was 
moderately vague when not focusing on physical health 
problems.  He claimed suicidal ideation without intent.  He 
also claimed vague visual hallucinations but denied 
delusions.  The examiner noted that he considered the veteran 
to be a possibly unreliable historian and informant for the 
purposes of the evaluation.  He complained of low appetite, 
fatigue, low energy, sleep problems, worries about physical 
health, decreased libido, social isolation, decreased 
interest and motivation, and decreased concentration.  He 
also claimed episodes of chest pain, shortness of breath, and 
fears that he would die.  He stated that he spent his days 
watching TV, piddling, and doing minimal household chores.  
He stated that he had no friends, but enjoyed his 
granddaughter.  The examiner diagnosed the veteran with pain 
disorder with psychological and medical factors, and gave him 
a Global Assessment of Functioning (GAF) score of 55.  

The veteran filed his current claim for an increased rating 
for his psychiatric condition in May 1999.

VA outpatient treatment records from May 1999 and June 1999 
show the veteran as being alert and oriented while being seen 
for unrelated conditions.

In October 1999, the veteran was given a VA psychiatric 
examination.  The examiner reviewed the claims folder and 
treatment records.  The veteran reported that he had pain in 
his back and legs which prevented him from working and caused 
him a great deal of frustration and anxiety.  The examiner 
noted that the veteran did not appear to be in any apparent 
distress, but had trouble sitting throughout the interview 
and had to stand due to back pain.  He was easily suggestible 
and confirmed almost every psychiatric symptom suggested to 
him.  He claimed to have depression, anxiety, and panic 
attacks.  He stated that he was not eating well, but 
continued to gain weight.  He stated that he was not sleeping 
well, due to pain which allowed him to sleep in only one 
position.  He denied any sexual dysfunction, and seemed 
preoccupied with his pain.  He expressed anger in feeling 
that he has been mistreated by the VA system.  He denied 
homicidal ideations, as well as hallucinations.  He was not 
delusional.  He was noted to have no psychiatric 
hospitalizations, and he was not currently being treated in 
the VA mental health clinic.  On examination it was noted he 
was alert and oriented, with a good attitude toward the 
examiner and no abnormal behaviors.  His mood was indicated 
as angry, with an affect appropriate to speech content and 
his mood.  His speech was normal in rate and rhythm, and he 
had no thought disturbances.  He was goal-directed and 
coherent.  He had no obsessions or compulsions.  He had a 
good fund of knowledge, with good insight and good judgment.  
The examiner indicated that the veteran's depressive 
symptoms, fatigue, and problems with concentration seemed to 
be related to insomnia from his pain.  He was easily 
suggestible, confirming panic attacks which had not been 
documented.  He also manifested contradictions in terms of 
physical impairment.  The examiner's impression was that the 
veteran had psychological factors and reactions which seemed 
to exacerbate his pain which was primarily from his back 
condition, and that the veteran did not seem to have 
significant psychiatric or cognitive impairment.  The 
examiner diagnosed the veteran with chronic pain disorder 
associated with psychological features and his general 
medical condition, and gave the veteran a GAF score of 70.

VA outpatient treatment records from December 2000 to 
September 2001 were submitted.  These records show that the 
veteran was fitted with a wheelchair in December 2000.  He 
was evaluated for an electric scooter with inconsistencies 
noted in the evaluation.  He later indicated that he did not 
want an electric scooter, only a wheelchair.  In February 
2001 he complained of increasing pain in his left arm, 
especially when he turned his head to the left and 
hyperextended.  He also indicated pain in his neck and 
bilaterally in his shoulders and arms.  Cervical spine films 
showed some degenerative joint disease changes.  Left hyper-
reflexia and long tract signs were noted, with very poor 
strength effort.  In May 2001 cervical spine films showed 
moderate degenerative joint disease changes, and magnetic 
resonance imaging suggested some cord compression at the C3-
C4 and C6-C7 levels, with no apparent foraminal encroachment.  
The veteran indicated tingling on his left side from his neck 
to his foot in May 2001.  In June 2001, the veteran had 
limited range of motion in his left shoulder with guarding 
due to pain.  There was no atrophy and a normal tone, with 
reflexes brisk and symmetric.  Clinical notes from August 
2001 show the veteran complaining of back pain and left-sided 
leg pain.  He also indicated neck pain and pain throughout 
his entire left arm.  There was no particular radiation and 
particular pattern of pain, and he had no weakness and no 
bladder or bowel symptoms.  He was alert and well-oriented, 
but reluctant to describe his problem or give details 
concerning his complaints.  Upon neurological examination, 
his range of motion was limited, with no spasm.  He had 
normal tone and normal muscle strength in his upper 
extremities, with any demonstrated weakness being only a 
give-away weakness.  He had bilateral foot weakness in the 
lower extremities, but was able to get up and walk unaided.  
The examiner's impression was chronic pain syndrome, with 
multilevel disc disease demonstrated and slight straightening 
of the spine.  

Analysis

The veteran claims an increase in a 10 percent rating for a 
psychiatric condition classified as a psychophysiologic 
musculoskeletal reaction.  The file shows that through 
correspondence, the rating decision, the statement of the 
case, and the supplemental statements of the case, the 
veteran has been informed of the evidence necessary to 
substantiate his claim.  A VA examination has been provided, 
and there are no pertinent recent medical records to be 
obtained.  The Board finds that the notice and duty to assist 
provisions of the law have been satisfied.  38 U.S.C.A. §§ 
5103, 5103A (West Supp. 2001); 66 Fed. Reg. 45,620, 45,630 
(Aug. 29, 2001) (to be codified at 38 C.F.R. § 3.159).

When rating the veteran's service-connected disability, the 
entire medical history must be considered.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, the present 
level of disability is of primary concern in a claim for an 
increased rating; the more recent evidence is generally the 
most relevant in such a claim.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).

Disability evaluations are determined by the application of a 
schedule of ratings which are based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4.

A rating of 10 percent is assigned for a mental disorder 
(somatization disorder or other type of mental disorder) when 
it results in occupational and social impairment due to mild 
or transient symptoms which decrease work efficiency and 
ability to perform occupational tasks only during periods of 
significant stress, or; symptoms controlled by continuous 
medication.  A rating of 30 percent is warranted when a 
mental disorder results in occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, and mild 
memory loss (such as forgetting names, directions, recent 
events).  38 C.F.R. § 4.130, Diagnostic Code 9421.

Historical medical evidence indicates that the veteran's 
major impairments involve non-service-connected physical 
ailments including a postoperative herniated disc of the low 
back; in fact the veteran has not worked for many years due 
to such conditions.  Impairment from the non-service-
connected physical ailments may not be considered in rating 
the service-connected psychiatric condition.  38 C.F.R. 
§ 4.14.  The more recent 1999-2001 treatment records continue 
to show the veteran's primary problems are non-service-
connected physical ailments, with only occasional treatment 
of psychiatric symptoms associated with the service-connected 
psychophysiologic musculoskeletal reaction.  

The most thorough recent medical evidence is the 1999 VA 
compensation examination, which included a review of the 
claims folder and treatment records.  The examiner found that 
the veteran did not seem to have significant psychiatric or 
cognitive impairment.  The diagnosis was a chronic pain 
disorder associated with psychological features and general 
medical condition.  The Board notes that a pain disorder is 
rated under the same criteria as a somatization disorder or 
other mental condition.  See Diagnostic Codes of 38 C.F.R. 
§ 4.130.  The VA examiner assessed the veteran as having a 
GAF score of 70, which under DSM-IV indicates the presence of 
some mild symptoms or some difficulty in social, 
occupational, or school functioning, but generally 
functioning pretty well.

The recent medical treatment records and the recent VA 
compensation examination demonstrate that the veteran's 
service-connected psychiatric disorder (classified as a 
psychophysiologic musculoskeletal reaction) is no more than 
mild and properly rated 10 percent disabling under 38 C.F.R. 
§ 4.130.  Most of the typical symptoms, and the degree of 
occupational and social impairment, for a 30 percent rating 
for a psychiatric disorder are not shown.

The Board finds that the preponderance of the evidence is 
against the claim for a rating higher than 10 percent for a 
psychophysiologic musculoskeletal reaction.  Thus, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet.App. 49 (1990).


ORDER

An increased rating for a psychophysiologic musculoskeletal 
reaction is denied.

		
	L. W. TOBIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

